                                                                                           1   ANTHONY L. MARTIN, ESQ.
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                               JILL GARCIA, ESQ.
                                                                                           3
                                                                                               Nevada Bar No. 7805
                                                                                           4   jill.garcia@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower, Suite 1500
                                                                                               3800 Howard Hughes Parkway
                                                                                           6   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           7
                                                                                               Fax: 702.369.6888
                                                                                           8
                                                                                               Attorneys for Defendants Eldorado Resorts Corporation,
                                                                                           9   Michael Marrs, Kristen Hayde and Dominic Taleghani
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10                               UNITED STATES DISTRICT COURT
                                                                                          11
                                                                                                                             FOR THE DISTRICT OF NEVADA
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               PAULA NEWMAN,                                       Case No.: 2:15-cv-01486-RFB-BNW
                                                                                          13
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                           WELLS Fargo Tower




                                                                                                                     Plaintiff,
                                                                                          14                                                           STIPULATION AND ORDER TO
                                                                                               vs.                                                      DISMISS WITH PREJUDICE
                                                                                          15
                                                                                               ELDORADO RESORTS CORPORATION, a
                                                                                          16
                                                                                               Florida Corporation; MICHAEL MARRS;
                                                                                          17   KRISTEN BECK; DOMINIC TALEGHANI;
                                                                                               AND DOES 1-50, inclusive;
                                                                                          18
                                                                                                                     Defendants.
                                                                                          19

                                                                                          20

                                                                                          21           Plaintiff Paula Newman (“Plaintiff”) and Defendants Eldorado Resorts Corporation,

                                                                                          22   Michael Marrs, Kristen Hayde (formerly “Beck”) and Dominic Taleghani (collectively,

                                                                                          23   “Defendants”), by and through their undersigned counsel, hereby stipulate that all claims Plaintiff

                                                                                          24   had, or may have had, against Defendants that are contained herein, reasonably related to, or could

                                                                                          25   have been brought in the above-captioned action, are hereby dismissed with prejudice in their

                                                                                          26   entirety.

                                                                                          27   ...

                                                                                          28   ...
                                                                                           1          Each party to bear their own fees and costs.

                                                                                           2   DATED this 13th day of March, 2020.            DATED this 13th day of March, 2020.

                                                                                           3   WATKINS & LETOFSKY, LLP                        OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                                                                              STEWART, P.C.
                                                                                           4
                                                                                               /s/ Joseph M. Ortuno                           /s/ Jill Garcia
                                                                                           5
                                                                                               Daniel R. Watkins                              Anthony L. Martin
                                                                                           6   Joseph M. Ortuno                               Jill Garcia
                                                                                               8215 S. Eastern Avenue                         3800 Howard Hughes Parkway
                                                                                           7   Suite 265                                      Suite 1500
                                                                                               Las Vegas, NV 89123                            Las Vegas, NV 89169
                                                                                           8   Telephone: 702.901.7552                        Telephone: 702.369.6800
                                                                                           9   Attorney for Plaintiff Paula Newman            Attorneys for Defendants

                                                                                          10
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11
                                                                                                                                            ORDER
                                                                                          12
                                                                                                      IT IS SO ORDERED.
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                                                                                                            ________________________________
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                           WELLS Fargo Tower




                                                                                          14                                                RICHARD F. BOULWARE, II
                                                                                                                                           ________________________________________
                                                                                          15                                                UNITED
                                                                                                                                           UNITED    STATES
                                                                                                                                                   STATES     DISTRICT
                                                                                                                                                           DISTRICT JUDGEJUDGE
                                                                                          16                                                DATED this 16th day of March, 2020.
                                                                                                                                           DATED: _________________________________
                                                                                          17

                                                                                          18

                                                                                          19
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                                2
